Citation Nr: 9922101	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-49 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
chronic back strain, superimposed on developmental scoliosis 
with degenerative disc disease and degenerative joint 
disease, currently evaluated as 40 percent disabling.  

2.  Entitlement to a Total Disability rating based on 
Individual Unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Adriana Agudelo, Esquire


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim seeking entitlement 
to a TDIU and from an April 1996 rating decision which denied 
the veteran's claim seeking entitlement to an increased 
rating for residuals of a chronic back strain superimposed on 
developmental scoliosis from 20 percent disabling.  
Thereafter, in March 1999, the RO recharacterized the 
veteran's disability as residuals of chronic back strain 
superimposed on developmental scoliosis with degenerative 
disc disease and degenerative joint disease and increased the 
veteran's disability rating to 40 percent.  


REMAND

In his Substantive Appeal dated September 1997, the veteran 
requested a personal hearing before a hearing officer in 
Newark, New Jersey.  The veteran was afforded hearings before 
RO hearing officers in December 1997 and September 1998.  
However, in June 1999, the veteran submitted a 1-9 form 
noting that he wanted a Board hearing at a local VA office 
before a member of the Board. 

Inasmuch as the veteran has not had a Travel Board hearing as 
of yet, this case is REMANDED to the RO for the following 
action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran before a member of the Board 
traveling to the RO for the purpose of 
conducting such hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










